*314SENTENCIA
Vistas las mociones de reconsideración, original y suple-mentarias, presentadas por la parte apelante, el Tribunal las declara sin lugar, pero ordena la devolución de los fondos con-signados en la Secretaría de este foro.
Estudiados los autos originales del presente caso, así como los alegatos presentados por las partes, se confirma la sen-tencia del Tribunal Superior. Se emitirá opinión formal opor-tunamente. Los Jueces se reservan el derecho de expresarse individualmente.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario. Los Jueces Asociados Señores Rigau y Martín no intervinieron.
(Fdo.) Ernesto L. Chiesa
—O—

Secretario